Title: Abigail Adams to Oliver Wendell, 29 November 1779
From: Adams, Abigail
To: Wendell, Oliver



Dear Sir
Braintree ante 29 November 1779

My dear Mr. Adams when he left me recommended Mr. Wendle to me as one of those Friends he had Requested to assist me in his absence.
My present Application is to request that you would be so good as to inform me at what rate exchange is at present, and whether you would take the trouble of exchangeing 30 or 40 dollors for me within this fortnight or 3 weeks if I should send them to you.
If hard Money has rose in proportion to other articles it ought to be Double what it was a Month ago.
I think Mr. Adams told me that you advised not to exchange more at a time, than present necessity required. I have no objection to this, otherways than being too often troublesome to my Friend.
A few lines left for me at Mr. Smiths will be safely conveyed to me.
Your Benevolent Mind will consider my situation, deprived of the care and assistance of my Nearest Friend, which must plead my excuse for giving you this trouble.

Be pleased Sir to present my Respectfull Regards to Mrs. Wendle from your Humble Servant,
A Adams

